DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 6/20/2022 have been accepted. Claims 1, 2, 4, 5, 7-11, 13, 14, and 16-24 are still pending. Claims 1, 4, 7, 8, 10, 13, 16, 17, and 19 are amended. Claims 21-24 are new. Claims 3, 6, 12, and 15 have been canceled. Applicant’s amendments to the specification and claims have overcome each and every objection, 101, and 103 rejection previously set forth in the Non-Final Office Action mailed 3/18/2022.
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-11, 13, 14, and 16-24 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “ wherein the controller is configured to determine whether the standard deviation ratio is less than a preset threshold value, and, when the standard deviation ratio is greater than the preset threshold value, shift the read voltage level in a direction of a mean of a threshold voltage distribution which has a smaller standard deviation between the plural threshold voltage distributions to determine the read voltage level” The following is an examiner’s statement of reasons for allowance:
Sankaranarayanan et al. (US PGPub 2017/0125110, hereafter referred to as Sankaranarayanan) teaches determining the distributions for multiple read voltages and performing a read operation based on the read voltages using a correction technique to ensure reading data without uncorrectable errors. However Sankaranarayanan does not teach the amended limitations to the independent claims.
Nogueira et al. (US PGPub 2019/0076070, hereafter referred to as Nogueira) teaches using a standard deviation ratio for correction purposes. However, Nogueira does not teach the amended limitations to the independent claims. Neither alone nor in combination do the references teach the amendments to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 3/18/2022 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132